UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                 Criminal No. 21-0332 (PLF)
                                    )
PAUL RUSSELL JOHNSON and            )
STEPHEN CHASE RANDOLPH              )
                                    )
            Defendants.             )
___________________________________ )


                           MEMORANDUM OPINION AND ORDER

               During a status conference in this matter on July 27, 2021, the government

requested another status conference in approximately 60 days and further requested that the

Speedy Trial Act be tolled until then in order for the government to continue producing

voluminous discovery and to engage in plea discussions. Mr. Randolph agreed that a status

conference in 60 days would be appropriate and further agreed to waive his right to a speedy trial

for a period of 60 days. Mr. Johnson opposed the government’s request and asked the Court to

schedule a trial date. The Court set a status conference for September 23, 2021 and ordered that

the time be excluded under the Speedy Trial Act in the interests of justice, pursuant to 18 U.S.C.

§ 3161(h)(7)(A). It cited the government’s ongoing need to provide discovery and the possibility

of plea discussions between the government and at least one of the defendants. The Court also

noted that it was relying in part upon a provision of the Speedy Trial Act that permits exclusion

of time in cases involving co-defendants.

               The Speedy Trial Act (“the Act”) states: “In any case in which a plea of not

guilty is entered, the trial of a defendant charged in an information or indictment with the
commission of an offense shall commence within seventy days from the filing date (and making

public) of the information or indictment, or from the date the defendant has appeared before a

judicial officer of the court in which such charge is pending, whichever date last occurs.” 18

U.S.C. § 3161(c)(1). “In counting those seventy days, certain periods of delay ‘shall be

excluded.’” United States v. Speight, 941 F. Supp. 2d 115, 117 (D.D.C. 2013) (quoting 18

U.S.C. § 3161(h)). Two exclusions apply here.

               First, the Act excludes delay “if the judge granted [a] continuance on the basis of

his findings that the ends of justice served by taking such action outweigh the best interest of the

public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Second, the Act

excludes “[a] reasonable period of delay when the defendant is joined for trial with a

codefendant as to whom the time for trial has not run and no motion for severance has been

granted.” 18 U.S.C. § 3161(h)(6). “To explain, when defendants with ticking clocks are joined

together, each defendant’s speedy-trial clock is ‘synchronized with the clock of the defendant

with the most time remaining.’” United States v. Speight, 941 F. Supp. at 118 (quoting United

States v. Lightfoot, 483 F.3d 876, 886 (8th Cir. 2007)). That means that “an exclusion applicable

to one defendant applies to all codefendants.” United States v. Saro, 24 F.3d 283, 292 (D.C.

Cir. 1994) (quoting United States v. Edwards, 627 F.2d 460, 461 (D.C. Cir. 1980)). “[D]elay

caused by a co-defendant’s pretrial proceedings” is excluded under this provision. United States

v. Van Smith, 530 F.3d 967, 970 (D.C. Cir. 2008) (excluding time for one defendant where his

co-defendant filed motions to suppress evidence, which tolled the speedy trial clock).

               For the reasons stated during the July 27, 2021 status conference, the Court

concludes that it is in the interests of justice as to both defendants to exclude a period of

approximately 60 days. See 18 U.S.C. § 3161(h)(7)(A). “During the excluded time, Defendants




                                                  2
can review the materials being produced by the Government, and both sides can engage in

meaningful plea discussions. Indeed, this is why [Mr. Johnson’s co-defendant was] amenable to

the time exclusion.” United States v. Speight, 941 F. Supp. 2d at 118. Those 60 days are also

excluded as to Mr. Johnson because the time for trial has not yet run for Mr. Randolph. See 18

U.S.C. § 3161(h)(6). “As long as [Mr. Johnson] is joined to his co-Defendant[], reasonable

exclusions of time for [Mr. Randolph] . . . will likewise delay [Mr. Johnson’s] speedy-trial

clock . . . .” United States v. Speight, 941 F. Supp. 2d at 118-19. Accordingly, for the reasons

stated herein and on the record during the July 27, 2021 status conference, it is hereby

               ORDERED that the time between July 27, 2021 and September 23, 2021 be

excluded under the Speedy Trial Act; and it is

               FURTHER ORDERED that defendants shall appear for a status conference on

September 23, 2021 at 2:00 p.m.

               SO ORDERED.


                                                       /s/
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: July 29, 2021




                                                 3